Fourth Court of Appeals
                               San Antonio, Texas
                                      April 1, 2020

                                   No. 04-20-00082-CR

                                  Jose Santos GARCIA,
                                        Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 226th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2014CR3069
                        Honorable Velia J. Meza, Judge Presiding

                                         ORDER

      This appeal is DISMISSED FOR LACK OF JURISDICTION.

      It is so ORDERED on April 1, 2020.


                                             _____________________________
                                             Irene Rios, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of April, 2020.

                                             _____________________________
                                             Michael A. Cruz, Clerk of Court